Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 1 of 13 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YOR_K

 

 

---- X
DANIEL PEREZ, Civil Action No.
Plaintiff,
-against- COMPLAINT
(Jury Trial Demanded)
CAPITAL ONE SERVICES, LLC., CAPTIAL
ONE SERVICES II, LLC., and ALEX ROBERTO
individually,
Defendants.
X

Plaintiff DANIEL PEREZ, (hereinafter referred to as “Plaintiff” or “Perez”), by
and through his attorneys, the DEREK SMITH LAW GROUP, PLLC, hereby complains
of DefendantsCAPITAL ONE SERVICES, LLC. (hereinafter referred to as “CAPITAL
ONE SERVICES”), CAPITAL ONE SERVIVES II, LLC. (hereinafter referred to as
“CAPITAL ONE SERVICES II”), and ALEX ROBERTO (hereinafter referred to as
“ROBERTO”) (hereinafter collectively referred to as “Defendants or “Capital One”),

upon information and belief as follows:
JURISDICTION AND VENUE

l. Jurisdiction of this action is conferred upon this Court as this case involves a
Federal Question under the ADA. The Court also has jurisdiction pursuant to

29 U.S.C. §2617; 28 U.S.C. §1331, §1343 and pendentjurisdiction thereto.

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 2 of 13 Page|D #: 2

2. Additionally, this Court has supplemental jurisdiction under the State law
causes of action asserted in this action.

3. Plaintiff satisfied all administrative prerequisites and is filing this case in a
timely manner.

4. Venue is proper in the Eastern District of New York under 28 U.S.C. 1391 (b)~
(c) because a substantial part of the events or omissions giving rise to
Plaintiff’ s claims occurred Within the Eastern District of New York.

PARTIES

5. Plaintiff PEREZ is an individual man residing in the State of New York,
County of Nassau.

6. At all times material, Defendant CAPITAL ONE SERVICES, LLC. Was and is
a limited liability company which is authorized to conduct business in the State
of New York and does so under the corporate entity name as Capital One
Bank.

7. At all times material, Defendant CAPITAL ONE SERVICES II LLC., Was and
is a foreign limited liability company Which is authorized to conduct business
in the State of NeW York and does So under the corporate entity name Capita.l
One Bank.

8. Both Defendants herein are collectively referred to herein as “CAPITAL
ONE.”

9. At all times material, Plaintif`r` PEREZ Was an employee of Defendants

CAPITAL ONE.

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 3 of 13 Page|D #: 3

l().

ll.

12.

13.

14.

15.

16.

Upon information and belief defendant’s employee Alex Roberto (hereinafter
also referred to as “Roberto”) is an individual male residing in the State of
New York, and is a resident of either Nassau or Suffolk County.
At all times material, Defendant ROBERTO is a Market Executive of
CAPITAL ONE
At all times material, Defendant ROBERTO held supervisory authority over
PlaintiH PEREZ with regard to his employment, controlling many tangible
aspects of Plaintist job duties, including holding the power to hire and fire
Plaintiff

MATERIAL FACTS
This case involves disability discrimination, retaliation, and unlawful
termination of Plaintiff by Defendants.
In or around October of 2012, Defendants hired Plaintiff as a Branch Manager
for Capital One Bank. Plaintiff PEREZ was assigned to work at 121 Middle
Neck Road, Great Neck, New York 1 1021.
Despite his disability, Plaintiff PEREZ successh.llly carried out his essential job
functions with or without a reasonable accommodation
Plaintist job duties included: (l) staffing; (2) coaching and developing
associates; (3) mentoring underperforrning branches; (4) ensuring
accountability through effective performance management; (5) ensuring the
branches are operationally compliant and (6) generating a customer friendly

environment

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 4 of 13 Page|D #: 4

17.

18.

19.

20.

21.

22.

23.

During the duration of Plaintiff’ s employment, Plaintiff PEREZ was
committed to his position. Plaintiff PEREZ worked assiduously and completed
each assigned task on time.

In fact, each and every year, Defendants gave Plaintiff PEREZ stellar
performance reviews Every single year, Defendants ranked Plaintiff’ s
performance as “strong” or “very strong.”

Notably, in Plaintiff s PEREZ 2016 Year- End Review, Plaintiff s evaluation
indicated that Plaintiff Perez had “a very good year helping deliver results in
two branches, Great Neck Village and Plainview.” Plaintist evaluation further
stated “neither branch had any financial losses and all required learnings Were
completed for all associates in a timely manner.”

Throughout Plaintiffs tenure at CAPITAL ONE, Plaintiff PEREZ received a
number of Wonderful customer reviews as well.

As a result of Plaintiff’s hard work and dedication to Defendants, Plaintiff
PEREZ was promoted to manage two separate banks in the Great Neck, Long
Island area.

ln or around the end of February 2018, Defendants brought on a new Market
Executive, Alex Roberto, to cover Plaintiff’s territory. Upon information and
belief, defendants employed ROBERTO for a number of years. However, this
Would be the first time that ROBERTO was tasked with supervising Plaintiff
PEREZ.

ROBERTO was hired to replace Defendants prior Market Executive, Jodi

Daybom.

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 5 of 13 Page|D #: 5

24.

25.

26.

27.

28.

29.

30.

On or about December 14, 2017, Plaintiff PEREZ entailed Defendants’ former
Market Executive Daybom, to make a paid timed off request for the year 2018.
In Plaintiff`s request, Plaintiff PEREZ specifically made mention of two life
events: (i) The Plaintiff advised Defendants that his wife was pregnant with
their second child and that the Plaintiff would be out for paternity leave after
birth; and (ii) The Plaintiff advised Defendants that his father was terrninally ill
with stage 4 cancer and would likely not live through 2018.

When ROBERTO replaced Dayborn in or around 2018, Plaintiff Perez
forwarded the aforementioned email to ROBERTO and to ROBERTO’S
Administrative Assistant, Banks, on or about March 6, 2018.

Throughout the duration of Plaintiff’s employment, Defendants and/or their
employees would normally reply to such emails from the Plaintiff However, in
this instance, Plaintiff PEREZ received no such response

On or about March 23, 2018, Plaintiff PEREZ sent a text message to
ROBERTO, advising ROBERTO that he Would be unable to make it to work
for the day. Speciflcally, Plaintiff PEREZ advised ROBERTO that he suffered
from the diagnosed disability of Multiple Sclerosis and that it would be hard
for the Plaintiff to physically manage getting through heavy snow.

Plaintiff PEREZ advised ROBERTO of his disability but neither ROBERTO
nor any representatives of the Defendants contacted Plaintiff PEREZ to have
an interactive discussion regarding possible reasonable accommodations
lmmediately after sending this correspondence, Defendants informed Plaintiff

PEREZ that he was personally being investigated for coaching bankers on
5

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 6 of 13 Page|D #: 6

31.

32.

33.

34.

unethical sales practices by requiring them to sell credit cards to customers that
they did not need. Plaintiff PEREZ was further advised that the foregoing
investigation was related to behavior which took place at the bank in or around
2014.

Plaintiff PEREZ never tried to sell any credit cards to a customer that they did
not need, never coached his staff to sell credit cards to a customer, nor was
Plaintiff PEREZ ever disciplined by Defendants for such alleged behavior.
Prior to Plaintiff PEREZ notifying Defendants of his disability, Defendants
acknowledged that Plaintiff PEREZ was doing a great job and never raised any
performance or ethical issues with Plaintiff. ln Defendants’ 2017 review of
Plaintiff PEREZ, Dayborn commented that Plaintiff PEREZ “consistently
leads and encourages his team to do the right thing for Customers l
Associates and the Bank.”

In fact, when Defendants accused Plaintiff PEREZ of alleged unethical
behavior just days after advising ROBERTO of the disability, Defendants
advised Plaintiff PEREZ that the unethical behavior was perpetrated by
Defendants’ employees Tarwattie Singh a/k/a Subrena and Bovell Carruthers.
At or around the time period in which Defendants alleged Plaintiff PEREZ
perpetrated unethical behavior, Defendants’ employees Subrena and Carruthers
had a contractual obligation to report any alleged unethical behavior to
supervisors and/or Defendants’ Associate Relations. However, both Subrena
and Carruthers never did so despite being mandated to report any and all

unethical behavior.

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 7 of 13 Page|D #: 7

35.

36.

37.

38.

39.

40.

Interestingly enough, Defendants never disciplined or terminated the two
employees that allegedly perpetrated the unethical acts: Subrena Singh and
Bovell Carruthers. Rather, Defendants fabricated a reason to terminate Plaintiff
PEREZ on account of his disability which he had just reported to Defendants’
Marketing Director ROBERTO.

Moreover, Plaintiff PEREZ had absolutely nothing to do with any sales tactics
of the Defendants Rather, Defendants themselves would often push
unobtainable and questionable business practices on their new employees
Notably, some of these tactics were outlined in Capital One’s “Look Ahead”
materials, which “required” sales representatives to sell enough banking
instruments in order to earn a certain amount of “points” every quarter.
Defendants often placed pressure directly on bankers/associates by publishing
daily scorecards breaking down sales targets At no point in time did Plaintiff
PEREZ partake in any of the development or implementation of the
Defendants’ “scorecard."

Defendants terminated Plaintiff PEREZ on account of his disability, for taking
leave, and for notifying Defendants of ailing father’s health and his wife’s
pregnancy
As a result of Defendants’ actions, Plaintiff felt extremely humiliatcd,

degraded, victimized, embarrassed, and emotionally distressed

The above are just some examples of disability discrimination, retaliation, and

unlawful termination to which Defendants subjected Plaintiff

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 8 of 13 Page|D #: 8

41.

42.

43.

44.

45.

46.

As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff
suffered and continues to suffer from anxiety and severe emotional distress He
cannot sleep at night and the unlawful termination has exacerbated, aggravated

and re-activated Plaintiff’ s diagnosed disability.

As a result of the Defendants’ discriminatory and unlawful treatment, Plaintiff
was forced to seek mental health treatment and continues to treat With a

psychologist and psychiatrist on a regular basis.

As a result of the acts and conduct complained of herein, Plaintiff has suffered
and will continue to suffer the loss of income, the loss of a salary, bonuses,
benefits and other compensation which such employment entails. Plaintiff has
also suffered pecuniary losses, emotional pain, suffering, inconvenience, loss of

enjoyment of life, and other non-pecuniary losses.

As Defendants’ conduct has been malicious, willful, outrageous, and conducted
with full knowledge of the law- Plaintiff demands Punitive Damages against all

Defendants jointly and severally.

Plaintiff also seeks reinstatement

AS A FIRST CAUSE OF ACTI()N
FOR DISCRIMINATION UNDER

THE AMERICANS WITH DISABILITIES ACT
foot against individual defendants)

Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

8

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 9 of 13 Page|D #: 9

47.

48.

49.

50.

51.

52.

53.

Plaintiff claims Defendants violated Title l of the Arnericans With Disabilities
Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in
volume 42 of the United States Code, beginning at section 12101.

SEC. 12112. [Section 102] specifically states “(a) General Rule. ~ No covered
entity shall discriminate against a qualified individual with a disability because
of the disability of such individual in regard to job application procedures, the
hiring, advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment.”
Defendants violated the section cited herein by failing to accommodate Plaintiff,
creating and maintaining discriminatory working conditions, and otherwise

discriminating and retaliating against Plaintiff because of his disability.

 

 

 

 

Plaintiff hereby makes a claim against Defendants under all of the applicable
paragraphs of the ADA.
Defendants violated the above and Plaintiff suffered numerous damages as a
result.
AS A SECOND CAUSE OF ACTION
FOR RETALIATION UNDER
THE AMERICANS VVITH DISABILITIES ACT

§not against individual defendants)

Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more hilly set forth herein at length.
Plaintiff claims Defendants violated Title l of the Arnericans with Disabilities
Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in

volume 42 of the United States Code, beginning at section 12101.
9

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 10 of 13 Page|D #: 10

54.

55.

56.

57.

58.

SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate
against any individual because such individual has opposed any act or practice
made unlawful by this chapter or because such individual made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding,
or hearing under this chapter.”
Defendants engaged in unlawful employment practice prohibited by the above
statute, by retaliating against Plaintiff with respect to the terms, conditions or
privileges of his employment because of his opposition to the unlawful
employment practices of Defendants.
Defendants violated the above and Plaintiff suffered numerous damages as a
result.

AS A THIRD CAUSE OF ACTION

FOR DISCRIMINATION UNDER

NEW YORK STATE LAW

Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint

Executive Law § 296 provides that “1. lt shall be an unlawiiil discriminatory
practice: (a) For an employer or licensing agency, because of an individuals age,
race, creed, color, national origin, sexual orientation, military status, sex,
disability, predisposing genetic characteristics, marital status, or domestic
violence victim status, to refuse to hire or employ or to bar or to discharge from
employment such individual or to discriminate against such individual in

compensation or in terms, conditions or privileges of employment.”

10

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 11 of 13 Page|D #: 11

59.

60.

61.

62.

63.

64.

65.

66.

Defendants engaged in an unlawful discriminatory practice by discriminating
against the Plaintiff because of his disability.

Plaintiff hereby makes a claim against Defendant under all of the applicable
paragraphs of Executive Law Section 296.

Defendants violated the above and Plaintiff suffered numerous damages as a

result.

AS A FOURTH CAUSE OF ACTION
FOR RETALIATION UNDER
NEW YORK STATE LAW

Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint
New York State Executive Law §296(7) provides that it shall be an unlawful
discriminatory practice: “F or any person engaged in any activity to which this
section applies to retaliate or discriminate against any person because [s]he has
opposed any practices forbidden under this article.”
Defendants engaged in an unlawful discriminatory practice by retaliating, and
otherwise discriminating against Plaintiff with respect to the terms, conditions
or privileges of employment because of Plaintiff s opposition to the unlawful
practices of Defendants
Plaintiff hereby makes a claim against Defendants under all of the applicable
paragraphs of New York State Executive Law § 296.

Defendant engaged in an unlawful discriminatory practice by wrongfully

retaliating against Plaintiff

ll

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 12 of 13 Page|D #: 12

67. Defendants violated the above and Plaintiff suffered numerous damages as a

68.

69

70.

71.

 

 

 

result
AS A FIFTH CAUSE OF ACTION
FOR AIDING AND ABETTING UNDER
NEW YORK STATE LAW
Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of the complaint

.New York State Executive Law §296(6) further provides that “It shall be an

unlawful discriminatory practice for any person to aid, abet, incite, compel or
coerce the doing of any of ay of the acts forbidden under this article, or to
attempt to do so.”

Defendant engaged in an unlawhil discriminatory practice by aiding, abetting,
compelling and/or coercing the discriminatory behavior as stated herein.
Defendants violated the above and Plaintiff suffered numerous damages as

result.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment

against the Defendants jointly and severally for all available damages including but not

limited to emotional distress, lost wages, back pay, front pay, punitive damages, statutory

damages, attorney’s fees, costs, medical expenses interest and all other damages as are just

and proper to remedy Defendants’ unlawful employment practices.

12

Case 2:18-cv-06791 Document 1 Filed 11/29/18 Page 13 of 13 Page|D #: 13

J`URY DEMAND

Plaintiff demands a trial by jury on all issues properly triable thereby

Dated: New York, New York

November 19, 2018

Respectfuily Submitted,

DEREK SMI'I`H LAW GROUP, PLLC.

By: /s/
Paul Liggieri, Esq.
One Penn Plaza, Suite 4905
New York, N.Y. 10119
(212) 587-0760

13

